DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant's Restriction Requirement remarks filed on November 1, 2022. Claim(s) 1, 4-14 and 30-37 are pending. Claim(s) 7-14 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of species of traumatic brain injury (condition) and 
    PNG
    media_image1.png
    157
    162
    media_image1.png
    Greyscale
(compound), without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1, 4, 5, 11, 30, 33, and 34 are examined herein insofar as they read on the elected invention and species. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1, 4, 5, 11, 30, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of US Patent No. 9,181,253. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of treating an injury, disease, or condition selected from traumatic brain injury (TBI), stroke, a neurodegenerative condition, or a heart or cardiovascular disease, comprising administering to a patient in need thereof an effective amount of a compound recited in claim 1. The patented claims are drawn to a method of cardioprotecting or neuroprotecting a mammal in need thereof comprising administering to the mammal an effective amount of a compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein in the cardioprotection is in ischemia and the neuroprotection is in ischemia, seizure, stroke or epilepsy employing a compound of formula I which embraces the compounds of instant claim 1. The claims overlap in scope and render the instant claims unpatentable.


 	Claims 1, 4, 5, 11, 30, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 9,789,131. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of treating an injury, disease, or condition selected from traumatic brain injury (TBI), stroke, a neurodegenerative condition, or a heart or cardiovascular disease, comprising administering to a patient in need thereof an effective amount of a compound recited in claim 1. The patented claims are drawn to a method of treating a brain or central nervous system (CNS) injury or condition selected from traumatic brain injury (TBI) or stroke, comprising administering to a patient in need thereof an effective amount of a compound as recited in patented claim 1. The compounds of claim 1 in the instant claim are N-methylated analogs of those in the patented claims. Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

 	Claims 1, 4, 5, 11, 30, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,265,338. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of treating an injury, disease, or condition selected from traumatic brain injury (TBI), stroke, a neurodegenerative condition, or a heart or cardiovascular disease, comprising administering to a patient in need thereof an effective amount of a compound recited in claim 1. The patented claims are drawn to a method of treating a brain or central nervous system (CNS) injury wherein the brain or CNS injury or condition is selected from radiation damage, migraine headache, ischemic stroke, hemorrhagic stroke, subarachnoid hemorrhage, cerebral vasospasm, or transient ischemic attacks (TIA) (claim 1);  treating a neurodegenerative condition, or a condition mediated by a brain injury or a neurodegenerative condition, treating a neurodegenerative condition, or a condition mediated by a brain injury or a neurodegenerative condition (claim 7, 9); method of treating a heart or cardiovascular disease (claim 14) comprising administering to a patient in need thereof an effective amount of a compound as recited in patented claim 1. The compounds of claim 1 in the instant claim are N-methylated analogs of those in the patented claims. Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jacobson (US 2011/0046166). 	
 	Regarding claims 1, 4, 5, and 30, Jacobson teaches adenine nucleosides of formula I in the treatment a number of diseases, including inflammatory disorders, such as vascular inflammation and arthritis, allergies, asthma, wound healing, stroke, cardiac failure, acute spinal cord injury, acute head injury or trauma, seizure, neonatal hypoxia (cerebral palsy; prophylactic treatment involves chronic exposure through placental circulation), chronic hypoxia due to arteriovenous malformations and occlusive cerebral artery disease, ischemia and reperfusion injury in skeletal muscle, severe neurological disorders related to excitotoxicity, Parkinson's disease, Huntington's chorea, and other diseases of the CNS, cardiac disease, kidney disease, and contraception (abstract; [0066]; claim 57, claim 61).
	Jacobson teaches formula I ([0010]-[0016]):

    PNG
    media_image2.png
    163
    164
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    310
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    439
    299
    media_image4.png
    Greyscale

Jacobson teaches specific compound (page 11, Table 1, compound 12):

    PNG
    media_image5.png
    363
    605
    media_image5.png
    Greyscale

Jacobson teaches specific compound (page 11, Table 1, compound 15):

    PNG
    media_image6.png
    451
    658
    media_image6.png
    Greyscale

Jacobson teaches specific compound (page 11, Table 1, compound 1):

    PNG
    media_image7.png
    444
    665
    media_image7.png
    Greyscale

 	Instant claim 5 recites TBI as selected from mild, moderate, or severe blow to the head ([0066]; claim 57, claim 61). Jacobson’s teaching of acute head injury or trauma meets the limitation of TBI. 
 	Thus, the limitations of the instant claims are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 4, 5, 11, 30, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 2011/0046166).
 	Regarding claims 1, 4, 5, and 30, Jacobson teaches adenine nucleosides of formula I in the treatment a number of diseases, including inflammatory disorders, such as vascular inflammation and arthritis, allergies, asthma, wound healing, stroke, cardiac failure, acute spinal cord injury, acute head injury or trauma, seizure, neonatal hypoxia (cerebral palsy; prophylactic treatment involves chronic exposure through placental circulation), chronic hypoxia due to arteriovenous malformations and occlusive cerebral artery disease, ischemia and reperfusion injury in skeletal muscle, severe neurological disorders related to excitotoxicity, Parkinson's disease, Huntington's chorea, and other diseases of the CNS, cardiac disease, kidney disease, and contraception (abstract; [0066]; claim 57, claim 61).
	Jacobson teaches formula I ([0010]-[0016]):

    PNG
    media_image2.png
    163
    164
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    310
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    439
    299
    media_image4.png
    Greyscale

Jacobson teaches specific compound (page 11, Table 1, compound 12):

    PNG
    media_image5.png
    363
    605
    media_image5.png
    Greyscale

Jacobson teaches specific compound (page 11, Table 1, compound 15):

    PNG
    media_image6.png
    451
    658
    media_image6.png
    Greyscale


Jacobson teaches specific compound (page 11, Table 1, compound 1):

    PNG
    media_image7.png
    444
    665
    media_image7.png
    Greyscale

 	Instant claim 5 recites TBI as selected from mild, moderate, or severe blow to the head ([0066]; claim 57, claim 61). Jacobson’s teaching of acute head injury or trauma meets the limitation of TBI. 
Regarding claims 11, 33 and 34, Jacobson teaches the method of treatment also has utility in the treatment of chronic disease states and conditions, in particular those conditions and disease states wherein chronic prophylactic or therapeutic administration of one of the above-described compounds will prevent the onset of symptoms or will reduce recovery time, within about a few minutes to about an hour of the onset or realization of symptoms [0066]. 
The reference teaches a generic group of compounds which embraces applicants’ claimed compounds (see compounds of formula I and definitions of the variables above) in addition to the specific compounds taught above. The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 4, 5, 11, 30, 33, and 34 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627